Case 2:19-cv-06325-DSF-JEM Document 28 Filed 12/30/19 Page 1 of 6 Page ID #:445




                 UNITED STATES DISTRICT COURT
                CENTRAL DISTRICT OF CALIFORNIA




     MICHAEL WINDELER, et al.,          CV 19-06325 DSF (JEMx)
           Plaintiff,
                                        ORDER DENYING
                     v.                 DEFENDANTS’ MOTIONS
                                        TO DISMISS (Dkt. Nos. 15,
     CAMBRIA COMMUNITY                  17)
     SERVICES DISTRICT, et al.
           Defendant.




          On December 1, 2017, Plaintiffs filed a case substantially
    similar to this case against Defendants Cambria Community
    Water District and the County of San Luis Obispo. See Windeler,
    et al v. Cambria Community Water District, et al., No. CV 17-8536
    DSF (JEMx) (Windeler I). On March 12, 2018, the Court
    dismissed Windeler I for lack of subject matter jurisdiction
    because Plaintiffs had not previously sought compensation in
    state court pursuant to the ripeness requirements set forth in
    Williamson County Regional Planning Comm’n v. Hamilton Bank,
    473 U.S. 172 (1985). On June 21, 2019, the Supreme Court in
    Knick v. Township of Scott, Pa., 139 S. Ct. 2162, 2167-68 (2019)
    expressly overruled Williamson County and eliminated the state-
    litigation requirement previously imposed on takings claimants in
    federal court.

          On July 22, 2019, Plaintiffs filed the instant action against
    the District and the County. The First Amended Complaint (FAC)
    alleges claims for unconstitutional takings of property without
Case 2:19-cv-06325-DSF-JEM Document 28 Filed 12/30/19 Page 2 of 6 Page ID #:446




    just compensation under the Fifth and Fourteenth Amendments
    and violations of substantive due process under the Fourteenth
    Amendment. Defendants move to dismiss. Because each party’s
    requests for judicial notice are unopposed, all of the requests are
    granted.

                     I.   FACTUAL BACKGROUND

          Plaintiffs own several undeveloped lots in Cambria, an
    unincorporated area located within San Luis Obispo County.
    (FAC ¶¶ 21–25.) Plaintiffs purchased or obtained ownership of
    their respective lots between 1967 and 1989, with the reasonable
    expectation that the lots could be developed with a single-family
    home. (Id.)

          In the early 1970s, the County and the District’s predecessor
    in interest executed two Joint Power Agreements in which the
    parties agreed that the County would conduct assessment
    proceedings to finance the construction of sewer improvements in
    Cambria and the District’s predecessor in interest would own and
    operate the resulting sewer improvements. (Id. ¶ 14.) The
    assessment proceedings created two assessment districts. (Id.
    ¶ 15.) Plaintiffs’ properties are located within the second
    assessment district. (Id. ¶ 17.) The properties within this district
    were assessed and the landowners paid the matching share
    required by an Environmental Protection Agency grant, which
    financed the sewer improvements within this assessment district.
    (Id.) Plaintiffs allege that the resulting special benefit to the
    assessed properties was and remains the right to use the District’s
    sewer system. (Id. ¶ 19.) Although Plaintiffs paid the
    assessments, their properties have been denied sewer service.
    (Id.)

         Plaintiffs have tried to obtain water and sewer service
    through the District, but the District denied their applications,


                                      2
Case 2:19-cv-06325-DSF-JEM Document 28 Filed 12/30/19 Page 3 of 6 Page ID #:447




    citing a decades-long water emergency. (Id. ¶ 26.) In January
    2017, several Plaintiffs submitted to the County applications for a
    minor use or land use permit. (Id. ¶ 27.) The County did not
    process the applications because they were not accompanied by
    written verifications of water and sewer service from the District.
    (Id.) On April 24, 2017, Plaintiffs Michael and Karen Windeler
    submitted a Development Application to the County requesting a
    variance from zoning requirements barring development on their
    land without a verification of water or sewer service from the
    District. (Id. ¶ 28.) On August 24, 2017, the County Planning
    Commission held a hearing on the Windeler’s Application. (Id. ¶
    30.) The Commission denied the Application pursuant to the
    County’s Variance Ordinance, finding that allowing the Windelers
    to develop their property would be inconsistent with the District’s
    Buildout Reduction Program and the growth limitations in the
    County’s Local Coastal Program. (Id. ¶ 31.) The Windelers timely
    appealed the Commission’s decision to the County Board of
    Supervisors but were ultimately unsuccessful. (Id. ¶¶ 32-34.)

          Plaintiffs allege that the denial of the Windeler’s Application
    demonstrates that their property cannot be developed and that
    the County can never grant a variance that would allow
    development of their property. (Id. ¶ 35.) Plaintiffs allege that
    the Windelers have therefore been denied all economically viable
    use of their property. (Id.) Although Plaintiffs Joy Salerni, Jeff
    and Edna Schneider, Barbara and Kent Knight, and Bruce and
    Terri DePaola have not submitted their own applications, they
    contend that they, like the Windelers, have also been denied all
    economically viable use of their property. (Id.)




                                      3
Case 2:19-cv-06325-DSF-JEM Document 28 Filed 12/30/19 Page 4 of 6 Page ID #:448




                        II.   LEGAL STANDARD

            Federal Rule of Civil Procedure 12(b)(6) allows an attack on
    the pleadings for failure to state a claim upon which relief can be
    granted. “[W]hen ruling on a defendant’s motion to dismiss, a
    judge must accept as true all of the factual allegations contained
    in the complaint.” Erickson v. Pardus, 551 U.S. 89, 94 (2007).
    However, allegations contradicted by matters properly subject to
    judicial notice or by exhibit need not be accepted as true, Sprewell
    v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001); and a
    court is “not bound to accept as true a legal conclusion couched as
    a factual allegation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
    (internal quotation marks omitted). “Nor does a complaint suffice
    if it tenders naked assertion[s] devoid of further factual
    enhancement.” Id. (alteration in original; citation and internal
    quotation marks omitted). A complaint must “state a claim to
    relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
    U.S. 544, 570 (2007). This means that the complaint must plead
    “factual content that allows the court to draw the reasonable
    inference that the defendant is liable for the misconduct alleged.”
    Iqbal, 556 U.S. at 678. “The plausibility standard is not akin to a
    ‘probability requirement,’ but it asks for more than a sheer
    possibility that a defendant has acted unlawfully.” Id.

                              III. ANALYSIS

    A.    Fifth Amendment Takings Claim

         Defendants move to dismiss Plaintiffs’ regulatory takings
    claim on the grounds that Plaintiffs have no constitutionally
    protected property interest. “The Takings Clause of the Fifth
    Amendment, applicable to the States through the Fourteenth
    Amendment, prohibits the government from taking private
    property for public use without just compensation.” Palazzolo v.
    Rhode Island, 533 U.S. 606, 617 (2001) (internal citation omitted).
    “Because the Constitution protects rather than creates property


                                      4
Case 2:19-cv-06325-DSF-JEM Document 28 Filed 12/30/19 Page 5 of 6 Page ID #:449




    interests, the existence of a property interest” is the threshold
    question of any takings analysis, and it is “determined by
    reference to ‘existing rules or understandings that stem from an
    independent source such as state law.’” Phillips v. Wash. Legal
    Found., 524 U.S. 156, 164 (1998) (quoting Bd. of Regents of State
    Colleges v. Roth, 408 U.S. 564, 577 (1972)).

          The parties dispute the proper characterization of Plaintiffs’
    property interest with respect to the takings claim. Defendants
    contend that Plaintiffs assert a property interest solely in
    potential water use. If true, Plaintiffs’ regulatory takings claim
    would fail because California does not recognize a protected
    interest in a water connection per se. See Gilbert v. State of
    California, 218 Cal. App. 3d 234, 250-52 (1990)). But that
    characterization is not dispositive where the plaintiffs also allege
    the state actor’s regulatory actions deprived them of all
    economically viable use of their property. Id. at 252–53.

          Here, Plaintiffs allege a property interest in the underlying
    value of their lots and their right to develop the lots consistent
    with existing zoning. FAC ¶ 47. The FAC alleges that Plaintiffs
    have been denied all economically viable use of their property as a
    result of Defendants’ decision not to provide water or sewer
    service. Id. ¶¶ 35, 38. Where the government regulates the use of
    property, “compensation is required only if considerations such as
    the purpose of the regulation or the extent to which it deprives the
    owner of the economic use of the property suggest that the
    regulation has unfairly singled out the property owner to bear a
    burden that should be borne by the public as a whole.” Yee v. City
    of Escondido, Cal., 503 U.S. 519, 523 (1992) (citing Penn Central
    Transportation Co. v. City of New York, 438 U.S. 104, 130 (1978)).
    This analysis “necessarily entails complex factual assessments of
    the purposes and economic effects of government actions.” Id.; see
    also Lockary v. Kayfetz, 917 F.2d 1150, 1155 (9th Cir. 1990)
    (“[D]etermination of what constitutes an economically viable use
    of land requires a case-by-case factual analysis of the particular
    circumstances presented.”). Accepting Plaintiffs’ allegations as
    true, Plaintiffs have alleged a legally cognizable property interest.


                                      5
Case 2:19-cv-06325-DSF-JEM Document 28 Filed 12/30/19 Page 6 of 6 Page ID #:450




    B.    Substantive Due Process Claim

          The Due Process Clause prohibits government officials from
    arbitrarily depriving a person of constitutionally protected
    property interests. See Action Apartment Ass’n, Inc. v. Santa
    Monica Rent Control Bd., 509 F.3d 1020, 1025–26 (9th Cir. 2007).
    “Unless a classification trammels fundamental personal rights or
    implicates a suspect classification, to meet constitutional
    challenge the law in question needs only some rational relation to
    a legitimate state interest.” Lockary, 917 F.2d at 1155 (citing City
    of New Orleans v. Dukes, 427 U.S. 297, 303–04 (1976)). Plaintiffs
    allege Defendants’ actions in processing Plaintiffs’ applications
    were “arbitrary, capricious, unreasonable and pretextual, and part
    of a concerted effort to prevent legal lots from development . . . .”
    FAC ¶ 57. Plaintiffs further allege that Defendants use
    temporary water law authority to effectuate the goal of limiting
    growth and forcing Plaintiffs’ lots to be preserved as open space
    without just compensation. Id. ¶ 58.

          Though the alleged grounds for Defendants’ conduct may be
    rationally related to a legitimate interest in controlling a water
    shortage, Plaintiffs’ substantive due process claim survives
    dismissal at this stage of the proceedings because Plaintiffs
    adequately allege that Defendants’ conduct was arbitrary and
    capricious. See Lockary, 917 F.2d at 1155–56.

                            IV.   CONCLUSION

         Defendants’ motions to dismiss for failure to state a claim
    are denied.

          IT IS SO ORDERED.

    Date: December 30, 2019               ___________________________
                                          Dale S. Fischer
                                          United States District Judge




                                      6
